REVERSE IN PART; MODIFY IN PART; AFFIRM IN PART; Opinion
Filed March 18, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00258-CV

         THE ESTATE OF LEAH RITA TILLOTSON, DECEASED

                On Appeal from the County Court at Law No. 2
                             Hunt County, Texas
                       Trial Court Cause No. 18359

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Schenck
      Thomas Tillotson, surviving spouse of decedent, appeals from the trial court’s

turnover order requiring Thomas to turn over to the administratrix certain designated

amounts and values. Thomas argues the trial court erred by ordering him to turn

over what he alleges is his sole management community property to the

administratrix in the absence of an application for partition of community property

by Thomas. We reverse the trial court’s order insofar as it relates to Thomas’s U.S.

savings bonds. We accordingly modify the order to order Thomas to turn over the

designated amounts/values to Leah’s heirs or devisees as identified by the
administratrix. In all other respects, we affirm the order. Because all issues are

settled in the law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                  BACKGROUND
      Thomas and decedent Leah Rita Tillotson were married in 1980. Leah died

intestate on August 31, 2017. Kristi Sherrill Hoyl, one of Leah’s daughters from a

previous marriage, was appointed administratrix of Leah’s estate.

      Hoyl filed an initial and amended inventory, appraisement, and list of claims

with the trial court. Thomas objected to the amended inventory, appraisement, and

list of claims. The trial court heard and overruled Thomas’s objections. This Court

decided Thomas’s appeal of the trial court’s order in a companion case, In re Estate

of Leah Rita Tillotson, Deceased, No. 05-19-01192-CV, 2020 WL 7767937 (Tex.

App.—Dallas Dec. 30, 2020, no pet. h.).

      After the trial court overruled Thomas’s objections, Hoyl filed a Second

Application for Partition and Distribution of the Estate. Following a non-evidentiary

hearing, the trial court signed an order (Turnover Order) from which Thomas now

appeals.

                                    DISCUSSION
      Thomas argues the trial court’s Turnover Order erroneously orders Thomas to

turn over to Hoyl sums representing Leah’s one-half community property interest in

Thomas’s Rollover IRA, Roth IRA, U.S. savings bonds, and a Fidelity individual

stock account. Thomas argues (1) as surviving spouse, only he alone may apply for

                                        –2–
a partition of the community property, which he did not do; (2) as surviving spouse,

he is entitled to retain possession and control of all community property that was

legally under his management during the marriage; (3) all of the property he was

ordered to turn over was his sole management community property; and (4) even

assuming Hoyl had the right to apply for partition of Thomas’s sole management

community property, the Turnover Order does not comply with the Estates Code

because it fails to address Thomas’s right to statutory deductions.

I.    Administratrix May Apply for Partition
      The Estates Code permits a surviving spouse to apply in writing for a partition

of the community property as follows:

      If a spouse dies leaving community property, the surviving spouse, at
      any time after letters testamentary or of administration have been
      granted and an inventory, appraisement, and list of claims of the estate
      have been returned or an affidavit in lieu of the inventory,
      appraisement, and list of claims has been filed, may apply in writing to
      the court that granted the letters for a partition of the community
      property.


TEX. EST. CODE ANN. § 360.253(a) (emphasis added). Thomas argues this provision

operates to the exclusion of the power granted to an administratrix and permits only

a surviving spouse to apply for a partition and that because Hoyl, and not he as

surviving spouse, made the application, the trial court erred by partitioning the

community property. Hoyl responds that section 360.253(a) merely provides legal

authority to a surviving spouse who is not a personal representative of the estate or


                                        –3–
an heir or devisee the opportunity to force the partition of the community estate when

it has not been partitioned to that surviving spouse’s satisfaction.

      The Estates Code provides that at any time after the first anniversary of the

date original letters testamentary or of administration are granted, an executor,

administrator, heir, or devisee of a decedent’s estate, by written application filed in

the court in which the estate is pending, may request the partition and distribution of

the estate. See EST. § 360.001(a). The Estates Code further provides that if an

intestate deceased spouse is survived by a child, the deceased spouse’s undivided

one-half interest in the community estate passes to the deceased spouse’s children.

See id. § 201.003.

      Thomas relies on a decision from a sister court of appeals, Wassmer v.

Hopper, 463 S.W.3d 513 (Tex. App.—El Paso 2014, no pet.), to argue that he alone

may apply for a partition. In Wassmer, the court held that under the predecessor to

section 360.253, only a surviving spouse could apply for a partition of community

property. See id. at 526–27. Hoyl distinguishes Wassmer by noting the community

property at issue in that matter was the constitutional homestead and urging that the

surviving spouse’s one-half interest was therefore not properly part of the deceased

spouse’s estate at all, but was subject to administration. See TEX. CONST. art. XVI,

§ 52. We agree.

      As relevant here, the Wassamer court confronted two questions concerning

the status of her right of possession to certain real property pursuant to the

                                         –4–
constitutional homestead provisions protecting a surviving spouse from the prospect

of homelessness—a concept formerly recognized at common law as the “widow’s

right of dower.”1 First, the court considered whether the widow’s interest was

subject to disposition by the administrator. In keeping with the “warning” with

which it began its opinion—that the decedent’s and community estates are “not the

same thing,” Wassmer, 463 S.W.3d at 517—the court answered that it could not

be. Next, the court confronted the more vexing question of whether the widow’s

interest in the balance of the decedent’s estate should be offset to reflect the value of

her retained homestead right. It is in connection with this question that the court

observed that only the surviving spouse could request a partition of the balance of

the community estate from that life estate. Finding no authority to support the notion

that, absent that effort by the widow, any value could or should be ascribed to the

indefinite life estate she held, the court answered “no.” Given that the interest

allegedly subject to partition in Wassamer was one jointly held by the estate and the

surviving spouse and was constitutionally prohibited from diminution by the estate

or anyone else, it comes as little surprise that the court would find only the surviving

spouse to be authorized to request it. That posture, of course, is not implicated here,

and Wassamer does not purport speak to whether section 360.253(a), in giving the

spouse a discretionary right generally to seek partition as to all community property,


   1
       See, e.g., George L. Haskins, The Development of Common Law Dower, 62 HARV. L. REV. 42 (1948).


                                                 –5–
would foreclose an administrator requesting such relief as part of the administration

where doing so would not interfere with the widow’s separate interest.

      Thomas does not cite, and we have not found, any controlling authority to

support his interpretation. Accordingly, we conclude Hoyl in her capacity as

administratrix could request partition of the community property and that the trial

court did not err by granting Hoyl’s request to partition community property.

II.   Sole Management Community Property
      Thomas argues that as surviving spouse, he is entitled to retain possession and

control of all community property that was legally under his management during the

marriage. He further argues that all of the property he was ordered to turn over was

his sole management community property.

      In the previously noted companion case, Thomas raised objections to the first

three items but not to the Fidelity individual stock account. In our earlier opinion,

we concluded that the trial court abused its discretion in approving Hoyl’s inventory

to include Thomas’s U.S. savings bonds among the estate’s share of community

property and reversed the trial court’s order approving the inventory as to that issue

and affirmed the portions of the order including Thomas’s Rollover IRA and Roth

IRA as community property. See In re Estate of Leah Rita Tillotson, Deceased, 2020

WL 7767937, at *9. Thus, we reverse the Turnover Order as to Thomas’s U.S.

savings bonds and now address his arguments regarding his Rollover IRA and Roth

IRA, as well as his Fidelity individual stock account.

                                         –6–
       The Estates Code provides that the surviving spouse is entitled to retain

possession and control of the community property that was legally under the sole

management of the surviving spouse during the marriage and exercise over that

property any power authorized by the Estates Code if there is no administration

pending on the deceased spouse’s estate. See EST. § 453.009(b). Hoyl does not

dispute the Rollover IRA, Roth IRA, and Fidelity individual stock account are

Thomas’s sole management community property.            Instead, she argues section

453.009 applies only when there is no administration pending. Reading the plain

text of the statute, we agree with Hoyl. Moreover, we note section 453.001 provides

chapter 453 does not prohibit the administration of community property under other

sections of the Estates Code. See id. § 453.001. Accordingly, we conclude the trial

court did not err in ordering Thomas to turn over amounts related to the Rollover

IRA, Roth IRA, and Fidelity individual stock account.

III.   Compliance with Section 453.007 of the Estates Code
       Finally, Thomas argues, even if assuming Hoyl had the right to apply for

partition of Thomas’s sole management community property, the Turnover Order

does not comply with the Estates Code because it fails to address Thomas’s right to

statutory deductions.

       The Estates Code provides:

       On final partition of the community estate, the surviving spouse shall
       deliver to the deceased spouse’s heirs or devisees their interest in the
       estate, and the increase in and profits of the interest, after deducting
       from the interest:
                                        –7–
      (1) the proportion of the community debts chargeable to the interest;

      (2) unavoidable losses;

      (3) necessary and reasonable expenses; and

      (4) a reasonable commission for the management of the interest.

EST. § 453.007.

      The Turnover Order awards to Hoyl as Administratrix amounts relating to the

Rollover IRA, Roth IRA, and Fidelity individual stock account “subject to the

contingent estimated tax deposits, through sale, distribution of the accounts or

whatever other means necessary . . . .” Thomas does not specify what debts or losses

or expenses or commission was not properly deducted, but his reply brief points to

his arguments to the trial court citing section 453.007 for the argument that “any

decree of partition and distribution that is entered by the Court must specify that the

assets are to be distributed to the decedent Leah Tillotson’s heirs according to their

respective shares of the estate, rather than to Administratrix.” We agree with this

complaint and modify the Turnover Order to order Thomas to turn over the

designated amounts/values to Leah’s heirs or devisees as identified by Hoyl as

Administratrix.   See TEX. R. APP. P. 43.2(b); see, e.g., Shamoun v. Shough, 377

S.W.3d 63, 78 (Tex. App.—Dallas 2012, pet. denied).

                                    CONCLUSION
       We reverse the Turnover Order as to Thomas’s U.S. savings bonds. We

modify the Turnover Order to order Thomas to turn over the designated


                                         –8–
amounts/values to Leah’s heirs or devisees as identified by Hoyl as Administratrix.

In all other respects, we affirm the Turnover Order.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
                                           JUSTICE

200258F.P05




                                        –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

THE ESTATE OF LEAH RITA                        On Appeal from the County Court at
TILLOTSON, DECEASED,                           Law No. 2, Hunt County, Texas
                                               Trial Court Cause No. 18359.
No. 05-20-00258-CV                             Opinion delivered by Justice
                                               Schenck. Justices Osborne and
                                               Partida-Kipness participating.

     In accordance with this Court’s opinion of this date, the Order on
Respondent’s First Amended Objections to Administratrix’s Amended Inventory,
Appraisement and List of Claims, signed on August 29, 2019, of the trial court is
AFFIRMED in part and REVERSED in part.

       We REVERSE that portion of the trial court's order as to Thomas
Tillotson's U.S. savings bonds. We MODIFY the trial court's order to order
Thomas Tillotson to turn over the designated amounts/values to Leah Rita
Tillotson’s heirs or devisees as identified by Kristi Sherrill Hoyl as Administratrix.
In all other respects, the trial court's judgment is AFFIRMED. We REMAND this
cause to the trial court for further proceedings consistent with this opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 18th day of March, 2021.




                                        –10–